         CASE 0:19-cv-01536-PJS-SER Doc. 8 Filed 07/23/19 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                          IN THE DISTRICT OF MINNESOTA

Annette Williams,                                   Court File No. 19-cv-01536 PJS/SER

             Plaintiff,

v.                                                    STIPULATION OF DISMISSAL
                                                               WITH PREJUDICE
Unlimited Progress Corp. d/b/a
Creditors Discount and Audit,
Trans Union LLC,

             Defendants.

      IT IS HEREBY STIPULATED AND AGREED by and between Plaintiff

Annette Williams and Defendant Unlimited Progress Corp. d/b/a Creditors Discount and

Audit (“Unlimited”), by their respective undersigned attorneys, that the above-entitled

action by Plaintiff may be, and hereby is, dismissed on its merits with prejudice, without

costs or disbursements to any party. The parties agree that the Court may enter its Order

for Dismissal With Prejudice pursuant to this Stipulation without further appearance by

any party.


Dated: July 23, 2019                  By s/ David J.S. Madgett
                                         David J.S. Madgett (#0390494)
                                         619 South Tenth Street, Suite 301
                                         Minneapolis, MN 55404
                                         (612) 470-6529
                                         dmadgett@madgettlaw.com

                                          Attorney for Plaintiff
        CASE 0:19-cv-01536-PJS-SER Doc. 8 Filed 07/23/19 Page 2 of 2




                            BASSFORD REMELE
                            A Professional Association



Dated: July 23, 2019        By s/ Jessica L. Klander
                            Michael A. Klutho (MN #186302)
                            Jessica L. Klander (MN #392290)
                            Attorneys for Unlimited Progress Corp. d/b/a
                            Creditors Discount & Audit Co.
                            100 South 5th Street, Suite 1500
                            Minneapolis, MN 55402-1254
                            Telephone: (612) 333-3000
                            Facsimile: (612) 333-8829
                            mklutho@bassford.com
                            jklander@bassford.com




                                     2
